              Case 5:19-cv-05905-NC Document 33 Filed 06/29/20 Page 1 of 2



 1   DAVID L. ANDERSON, CABN 149604
 2   United States Attorney
     DEBORAH LEE STACHEL, CSBN 230138
 3   Regional Chief Counsel, Region IX
 4   Social Security Administration
                                                                            Jun 29 2020
     FRANCESCO P. BENAVIDES, CSBN 258924
 5
     Special Assistant United States Attorney
 6         160 Spear Street, Suite 800
 7
           San Francisco, CA 94105
           Telephone: 415-977-8978
 8         Facsimile: 415-744-0134
 9         Email: francesco.benavides@ssa.gov
     Attorneys for Defendant
10
11                            UNITED STATES DISTRICT COURT
12
                           NORTHERN DISTRICT OF CALIFORNIA
13
     MONIQUE S. HIGGINS,              )
14
                                      )
15             Plaintiff,             )           Civil No. 5:19-CV-05905-BLF-NMC
16                                    )
          v.                          )           JOINT MOTION FOR VOLUNTARY
17                                    )           REMAND AND PURSUANT TO
18                                    )           SENTENCE FOUR OF 42 U.S.C.
     ANDREW SAUL,                     )           § 405(g) AND TO ENTRY OF
19   Commissioner of Social Security, )           JUDGMENT; ORDER
20                                    )
               Defendant.             )
21
     ______________________________ )
22
23
            THE PARTIES HEREBY MOVE, through their undersigned attorneys and with

24   the approval of the Court, for a voluntary remand of this case pursuant to sentence four of

25   42 U.S.C. § 405(g).

26         On remand, the Appeals Council will remand the case to an administrative law
27   judge (ALJ). The Appeals Council will instruct the ALJ to provide Plaintiff an
28   opportunity for a new hearing; consider new evidence submitted to the Appeals Council;



                                           1
             Case 5:19-cv-05905-NC Document 33 Filed 06/29/20 Page 2 of 2



 1   reassess the medical opinion evidence of record, and explain the weight afforded to each
 2   of these opinions; reevaluate the claimant’s symptoms consistent with 20 C.F.R.
 3   § 404.1529 and SSR 16-3p; reassess Plaintiff’s residual functional capacity; and issue a
 4
     new decision.
 5
           As noted, if approved, this motion constitutes a remand under the fourth sentence
 6
     of Section 205(g) of the Social Security Act. 42 U.S.C. § 405(g).
 7
 8
 9
                                            Respectfully submitted,

10   Date: June 29, 2020                    Homeless Action Center
11
                                            /s/ Francesco Benavides for David P. Waggoner*
12                                          DAVID P. WAGGONER
13                                          (* by email authorization on June 29, 2020)
                                            Attorney for Plaintiff
14
15
     Date: June 29, 2020                    DAVID L. ANDERSON
16                                          United States Attorney
17                                          DEBORAH LEE STACHEL
                                            Regional Chief Counsel, Region IX
18                                          Social Security Administration
19
                                      BY:    /s/ Francesco P. Benavides
20                                          FRANCESCO P. BENAVIDES
21                                          Special Assistant United States Attorney
                                            Attorneys for Defendant
22
23
                                                ORDER
24
                                                                S DISTRICT
25                                                           ATE           C
           APPROVED AND SO ORDERED.                         T
                                                                                  O
                                                       S




                                                                                   U
                                                      ED




26
                                                                                    RT
                                                  UNIT




                                                            T               ED
27   DATED: June 29, 2020                             GRAN
                                     _________________________________________
                                                                                          R NIA




                                     HONORABLE NATHANAEL M. COUSINS
28
                                     UNITED STATES MAGISTRATE      Cousins JUDGE
                                                  NO




                                                          anael M.     th
                                                            Judge Na
                                                                                          FO
                                                   RT




                                                                                      LI




                                                           ER
                                                      H




                                                                                  A




                                                                N                     C
                                                                                  F
                                            2                       D IS T IC T O
                                                                          R
